JPMorgan Chase Bank, N.A. v Allanah (2021 NY Slip Op 07268)





JPMorgan Chase Bank, N.A. v Allanah


2021 NY Slip Op 07268


Decided on December 22, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
ANGELA G. IANNACCI
WILLIAM G. FORD
DEBORAH A. DOWLING, JJ.


2018-04037 
2018-04038
 (Index No. 4700/13)

[*1]JPMorgan Chase Bank, National Association, plaintiff, 
vAnthony Allanah, et al., defendants, Habiba Allanah, appellant; Federal National Mortgage Association, nonparty-respondent.


Law Office of Maggio & Meyer, PLLC, Bohemia, NY (Holly C. Meyer of counsel), for appellant.
McCalla Raymer Leibert Pierce, LLC, New York, NY (Margaret Stefandl of counsel), for nonparty-respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Habiba Allanah appeals from two orders of the Supreme Court, Nassau County (Thomas A. Adams, J.), both entered November 30, 2017. The first order, insofar as appealed from, granted those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against the defendant Habiba Allanah, to strike her answer, and for an order of reference. The second order, insofar as appealed from, granted the same relief and appointed a referee to ascertain and compute the amount due on the note.
ORDERED that the appeals are dismissed, without costs or disbursements.
The appeals from the orders must be dismissed because the right of direct appeal therefrom terminated with the entry of the order and judgment of foreclosure and sale in this action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeals from the orders are brought up for review and have been considered on the appeal from the order and judgment of foreclosure and sale (Federal Natl. Mtge. Assn. v Allanah, ___ AD3d ___ [decided herewith]; see CPLR 5501[a][1]).
RIVERA, J.P., IANNACCI, FORD and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court